DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed under AFCP 2.0 on 1/12/2022 is entered and fully considered.
Claims 1-30 pending of which claims 1, 18, 22, and 30 are independent.  
Independent claims 1 and 30 are amended.   Independent claims 18 and 22 were previously allowed. 
Allowable Subject Matter
Claims 1-30 are allowed.
The following is an examiner’s statement of reasons for allowance: 
	Applicant’s remarks submitted on 1/12/2022, along with the claim amendments for independent claims 1 and 30 have been fully considered and overcome the prior art of record. The cited prior art has been found to be the closest prior art, and the claims are therefore allowable based on the applicant’s amendments and remarks.  Applicant arguments as presented in the last four paragraphs on page 11 of the remarks submitted on 1/12/2022 on why amendments to independent claims 1 and 30 overcome the prior art are persuasive.
	Applicant’s remarks submitted on 11/05/2020, along with the claim amendments for independent claim 22 have been fully considered and overcome the prior art of record. The cited prior art has been found to be the closest prior art, and the claims are therefore allowable based on the applicant’s amendments and remarks.  Applicant 
	Applicant’s remarks submitted on 11/05/2020, along with the claim amendments for independent claim 18 have been fully considered and overcome the prior art of record. The cited prior art has been found to be the closest prior art, and the claims are therefore allowable based on the applicant’s amendments and remarks.  Applicant arguments as presented in the first three paragraphs on page 16 of the remarks submitted on 11/05/2020 on why amendments to independent claim 18 overcome the prior art are persuasive.
	Independent claims 1 and 30 are allowed over the prior art(s) of record since the reference(s) taken together or individually fail to clearly teach or suggest the limitation(s):
“…receiving, from the base station, a control message indicating that the UE
switch to a first measurement configuration…wherein receiving the control
message indicating that the UE switch to the first measurement configuration is
based at least in part on transmitting the signaling indicative of communications
conditions at the UE…”
	Therefore, the above limitation(s) in combination with the remaining limitation(s) of claim 1 (same is true for claim 30) are not taught nor suggested by the prior art(s) of record. The respective dependent claims are allowed for the same reason(s) as mentioned above for claim 1.
claim 18 are allowed over the prior art(s) of record since the reference(s) taken together or individually fail to clearly teach or suggest the limitation(s):
“…performing measurements of the RS in accordance with a first periodicity of the measurement configuration, wherein the first periodicity is associated with an operating mode that is different from a discontinuous reception (DRX) mode;…and performing measurements of the RS of the cell in accordance with a second periodicity of the measurement configuration and based at least in part on the DRX mode, the first periodicity being different from the second periodicity.”
	Therefore, the above limitation(s) in combination with the remaining limitation(s) of claim 18 are not taught nor suggested by the prior art(s) of record. The respective dependent claims are allowed for the same reason(s) as mentioned above for claim 18.
	Independent claim 22 are allowed over the prior art(s) of record since the reference(s) taken together or individually fail to clearly teach or suggest the limitation(s):
“…determining, by the base station, communications conditions at the UE;
selecting a first measurement configuration from the plurality of measurement configurations based at least in part on the determined communications conditions at the UE; and transmitting, to the UE, a message indicating that the UE activate the first measurement configuration, deactivate the first measurement configuration, or switch to the first measurement configuration.”
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HABTE MERED whose telephone number is (571)272-6046. The examiner can normally be reached Monday - Friday 12-10 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/HABTE MERED/Primary Examiner, Art Unit 2474